Citation Nr: 1441054	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971 and from October 2001 to November 2001.  He had additional periods of inactive and active duty for training as a member of the Alabama Air National Guard Service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part, denied the benefit sought on appeal. 

The Veteran was afforded a Travel Board hearing in February 2011. A transcript is of record.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013), and both the elements of the claim and the evidence needed to substantiate the claim were addressed.  

In August 2011, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include contacting the National Personnel Records Center (NPRC) in attempt to locate outstanding service treatment records and a new VA audiology examination.  A review of the record shows that additional attempts to obtain the Veteran's outstanding service treatment records were unsuccessful and he was notified of VA's inability to locate those records.  The Veteran was also afforded a VA audiology examination in February 2012 in conjunction with his claim.  The Board finds that there has been substantial compliance with the 2011 remand directives, and no additional action is required at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not shown until decades after his period of service, and the preponderance of the competent evidence is against a finding that his current bilateral hearing loss disability is the result of a disease or injury incurred during his periods of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent a letter to the Veteran in October 2006 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record contains the Veteran's VA treatment records, available private treatment records identified by the Veteran, and his lay statements of argument have been obtained.  The Veteran's service treatment records from periods of active service from June 1967 to July 1971 records and October 2001 to November 2001 are unavailable.  The record does contain the Veteran's service treatment records from his service with the Alabama Army National Guard (ALANG), which contains an April 1971 enlistment examination as well as other periodic examinations and reports of medical histories.  A May 2010 formal finding of unavailability was issued documenting the failed attempts to obtain the Veteran's June 1967 to July 1971 records.  In attempt to locate the Veteran's records, VA has contacted the Records Management Center (RMC), the National Personnel Records Center (NPRC), as well as other appropriate records facilities, in attempts to obtain the Veteran's outstanding records.  The Board finds that any further attempts to obtain the Veteran's service treatment records would be futile. The appellant has not referenced further outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

VA also notified the Veteran that his service treatment records were unavailable, and requested that he send any records he may have, or any information as to their whereabouts to VA.  See the November 2011 letter to the Veteran.  The Veteran responded that he did not have any records and cannot send them to VA.  See December 2011 correspondence from the Veteran. 

The Board finds that the VA has satisfied its heightened duty to assist the Veteran. In such situations, the Board also has a heightened obligation to explain its findings and conclusions, and to consider fully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 584 (1992); O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board is mindful of this obligation in its determination below.

Pursuant to the Board's 2011 remand directives, the Veteran was afforded a VA examination in February 2012, in which the examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  The report also contains the audiometric findings from clinical examination.  The 2012 VA examiner reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous examination, and provided a medical opinion supported by a comprehensive rationale statement.  The Board finds that the findings and medical opinion contained in the 2012 VA examination report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran contends that he is entitled to service connection for bilateral hearing loss.  He has reported in-service noise exposure based on his proximity to the flight line and his exposure to its various aircraft engine noise without ear protection during his period of active service from June 1967 to July 1971.  In addition, the Veteran has denied post-service extreme noise exposure related to his recreational activities, and he reports that he always utilized hearing protection while hunting.  See September 2011 correspondence from the Veteran. 

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  Shedden, 381 F.3d at 1167.

With respect to element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Audiometric test results from the February 2012 VA examinations demonstrated that the Veteran had pure tone threshold values over 40 decibels at frequencies in both ears.  See 38 C.F.R. § 3.385.  Accordingly, current hearing loss disability is demonstrated by the record.  Element (1) is therefore satisfied.

Concerning in-service disease, as noted above, the Veteran's service treatment records are unavailable.  However, the record does contain the Veteran's service treatment records from his service with the Alabama Army National Guard (ALANG).  Notably, these records contain the report of an April 1971 examination report for ALANG enlistment purposes, which comes a few months prior to the Veteran's separation from active duty in July 1971.  The 1971 ALANG enlistment examination report does reflect that the Veteran had some diminished levels of hearing acuity, albeit these findings are insufficient for establishing a hearing loss disability.  The available service treatment records do not reflect that the Veteran had hearing loss disability for VA compensation purposes during his period of active service.  See 38 C.F.R. § 3.385.  The Veteran also denied any hearing problems on his associated report of medical history in April 1971.

The Board adds that there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service.  Rather, the first medical evidence of any hearing loss disability is not shown until 1991 for the left ear and not shown until 1996 for both ears.  However, at the time of these periodic examination reports, the Veteran denied any history of hearing loss problems on the respective reports of medical histories.  The Veteran did not indicate that he had experienced hearing loss problems since his period of service.  As such, service-connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

With respect to the Veteran's ALANG service, there has been no indication from the Veteran nor does the record demonstrate that the Veteran's hearing loss increased during any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  In addition, the evidence does not show any injury or disease during any ACDUTRA period or any injury during any INACDUTRA period.  The Veteran has specifically asserted that his hearing loss is related to the noise exposure he encountered during his period of active service from 1967 to 1971 when he worked in close proximity to flight lines. He has not even asserted the theory of incurrence, or aggravation of pre-existing hearing loss, during a period of ACDUTRA or INACDUTRA.  Therefore, service connection for hearing loss on the basis of a period of ACDUTRA or INACDUTRA would also not be warranted.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board has also considered whether the Veteran's hearing loss disability is related to his second period of service from October 2001 to November 2001; however, the Veteran has not asserted, and there is no indication in the available evidence, that his hearing loss disability was aggravated by his second period of active service.  See 38 C.F.R. § 3.306. 

Concerning in-service injury, the Veteran's available service records do not document any specific incident of acoustic trauma.  The Veteran's service personnel records confirm that his military occupational specialty (MOS) was as an Administrative Specialist.  Based on the Veteran's MOS, his exposure to extreme noise in service is not probable.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to excessive noise from flight lines while stationed in the Republic of Vietnam during his period of service.  He has competently testified that his duties required him to be in close proximity to aircraft engines and he was not provided with hearing protection.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, after resolving any doubt in the Veteran's favor, the Board accepts the Veteran's assertions of in-service noise exposure as credible.  Element (2) is therefore satisfied as well.

With respect to crucial element (3), nexus or relationship, the only adequate medical opinion of record addressing the etiology of the Veteran's current hearing loss disability is that of the 2012 VA examiner, who after reviewing the Veteran's claim folder, opined that it is less likely as not that the Veteran's bilateral hearing loss is related to or caused by military noise exposure.  

In formulating this opinion, the 2012 VA examiner recognized the Veteran's reported history of in-service noise exposure, but the examiner placed more significance on the fact that the Veteran's April 1971 examination report failed to demonstrate hearing loss disability and he denied having or every had any hearing loss problems in April 1971.  The examiner noted that there was no evidence in the medical records that the Veteran had hearing loss disability until decades after his reported in-service exposure to extreme noise and his separation from active service in 1971.  The examiner essentially found that the Veteran's current bilateral hearing loss was not related to his period of service because his hearing loss disability was not shown until decades after his separation from service in 1971.  The VA examiner further stated that his medical conclusion was supported by a review of the medical literature.  The Board finds that the 2012 VA's examiner's medical opinion is highly probative and weighs heavily against the Veteran's claim. 

The Board acknowledges the medical conclusion contained in a February 2011 private audiological evaluation report from Auburn University, in which the private audiologist stated that the nature of the Veteran's hearing loss as demonstrated by the audiometric configuration is "not unlike audiometric configuration caused by, or as a result of loud noise expose." This medical conclusion is sufficient to establish that the Veteran's current hearing loss is likely related to loud noise exposure; however, the medical conclusion does not provide a direct link to the Veteran's period of service.  Notably, the private audiologist only stated that it was "possible" that his hearing loss was caused by his one year of active service in Vietnam.  

The 2011 private medical statement is insufficient to support a finding that the Veteran's hearing loss is related to his in-service noise exposure during his period of service as it is at best speculative in nature.  While the Veteran has denied any post-service extreme noise exposure, a medical opinion is still need to link his current hearing loss disability to his in-service noise exposre.  Here, the private medical conclusion is still not sufficient to establish a link to his period of service.  Service connection may not be based on a resort to speculation or remote possibility, such as indicated by these opinions.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board notes that findings of a medical professional are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992). Therefore, after a careful review of the Veteran's claims file the Board finds that the 2012 VA examiner's negative medical nexus opinion is the most probative in this matter and it weighs heavily against the Veteran's claim.

The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not reported any continuity of symptoms with respect to hearing loss since his separation from service.  Instead, he has reported that the onset of his hearing loss was gradual in nature.  See September 2011 correspondence from the Veteran.  Moreover, the Veteran denied any hearing loss at the time of his ALANG enlistment, which comes a few months prior to his separation from active duty in 1971.  He continued to deny hearing loss problems on periodic reports of medical history in 1976, 1983, 1987, and 1991.  In this case, there is no evidence indicating a continuity of symptomatology of hearing loss from service to the present.  

To any extent that the Veteran's claim may be otherwise understood as asserting that he experienced chronic hearing loss since in service, the Board finds that the preponderance of the evidence is against finding that this was the case.  Such a claim, made many years after the Veteran's period of service, is inconsistent with the contemporaneous evidence in which he specifically denied any hearing problems in 1971.  This suggests to the Board that the Veteran did not in fact believe he suffered from hearing loss at that time as it is reasonable to expect that he would have reported such to military medical personnel during his separation examination and associated medical history report.  The Veteran's failure to report pertinent complaints at the 1971 examination diminishes the credibility of any current assertions (made many years after the fact).

Therefore, element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In the absence of any persuasive evidence that the Veteran's current hearing loss is etiologically related to active service, service connection is not warranted, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


